Exhibit 10.5
Sacheinlagevertrag
Contribution in Kind Agreement
zwischen
between
Allied World Assurance Company Holdings, Ltd, 27 Richmond Road, Pembroke HM 08,
Bermuda
(“Allied World Bermuda”)
and
Allied World Assurance Company Holdings, AG, c/o RA Andreas Derungs, Poststrasse
12, 6301 Zug, Switzerland
(“Allied World Schweiz”)
(“Allied World Switzerland”)
(gemeinsam die “Parteien”)
(collectively the “Parties”)

 



--------------------------------------------------------------------------------



 



Präambel | Recitals

(A)   Allied World Bermuda ist eine nach dem Recht von Bermuda gegründete
Gesellschaft (“exempted company”) mit Sitz in Pembroke, Bermuda (Registernummer
31279), deren Namenaktien (“common voting shares”) an der New York Stock
Exchange (NYSE) unter dem Symbol «AWH» kotiert sind. Das Aktienkapital
(“authorized share capital”) von Allied World Bermuda beträgt USD 10'000'000,
eingeteilt in 333'333'333 Namenaktien (“common shares”) mit einem Nennwert von
je USD 0.03, die als Namenaktien mit Stimmrecht oder Namenaktien ohne Stimmrecht
ausgegeben werden können.       Allied World Bermuda is an exempted company
incorporated under the laws of Bermuda with its registered Office in Pembroke,
Bermuda (registration number 31279), the common voting shares of which are
listed on the New York Stock Exchange (NYSE) under the symbol “AWH”. The
authorized share capital of Allied World Bermuda amounts to USD 10,000,000 and
is divided into 333,333,333 common shares with a par value of USD 0.03 each,
which may be issued as common voting shares or as common non-voting shares.

(B)   Allied World Schweiz ist eine nach schweizerischem Recht gegründete
Aktiengesellschaft mit Sitz in Zug (bzw. nach Eintrag der Sitzverlegung in
Baar), Kanton Zug (Firmennummer CH-170.3.034.503-3), die zu 100% von Allied
World Bermuda gehalten wird. Das im Handelsregister eingetragene Aktienkapital
von Allied World Schweiz beträgt CHF 100’000, eingeteilt in 10’000’000
Namenaktien mit einem Nennwert von je CHF 0.01. An einer ausserordentlichen
Generalversammlung von Allied World Schweiz, die am 30. November 2010
stattgefunden hat, (die “Ausserordentliche Generalversammlung”) wurde unter
anderem Folgendes beschlossen:       Allied World Switzerland is a company
limited by shares incorporated under the laws of Switzerland with a registered
Office in Zug (respectively Baar upon registration of the change of the
registered offices), Canton of Zug (company number CH-170.3.034.503-3), that is
wholly-owned by Allied World Bermuda. The share capital of Allied World
Switzerland recorded in the commercial register amounts to CHF 100,000, divided
into 10,000,000 registered shares with a par value of CHF 0.01 each. At an
extraordinary general meeting of shareholders of Allied World Switzerland,
having taken place on 30 November, 2010, (the “Extraordinary General Meeting”)
the following was resolved, among other things:

  (1)   die Namenaktien von Allied World Schweiz mit einem Nennwert von je CHF
0.01 in Namenaktien mit einem Nennwert von je CHF 15.00 zusammenzulegen (die
Zusammenlegung”) und unmittelbar anschliessend         to consolidate the
registered shares of Allied World Switzerland with a par value of CHF 0.01 each
into registered shares with a par value of CHF 15.00 each (hereinafter, the
“Consolidation”) and, immediately subsequent thereto,

2



--------------------------------------------------------------------------------



 



  (2)   das Aktienkapital von Allied World Schweiz von CHF 100'000 gegen
Sacheinlage um CHF 596'919'540 (unter Eliminierung der bei der Zusammenlegung
der bisherigen Namenaktien entstehenden Fraktionen) auf CHF 597'019'530 durch
die Ausgabe von 39'794'636 voll liberierten Namenaktien von je CHF 15.00
Nennwert zu einem Ausgabepreis von je CHF 58.74 pro Aktie im Rahmen einer
ordentlichen Kapitalerhöhung (die “Ordentliche Kapitalerhöhung”) zu erhöhen
sowie         to increase the share capital of Allied World Switzerland of CHF
100,000 by an amount of CHF 596,919,540 to CHF 597,019,530 (eliminating the
fractional shares resulting from the Consolidation of the previous registered
shares) through the issuance of 39,794,636 fully paid registered shares with a
par value of CHF 15.00 each at an issue price of CHF 58.74 per share by way of
an ordinary capital increase (the “Ordinary Capital Increase”), as well as

  (3)   ein Partizipationskapital in der Höhe von CHF 3'035'100 zu schaffen
durch die Ausgabe von 202'340 voll liberierten Namenpartizipationsscheinen von
je CHF 15.00 Nennwert zu einem Ausgabepreis von je CHF 58.74 pro
Namenpartizipationsschein (die “Schaffung von Partizipationskapital”).        
to create a participation capital in the amount of CHF 3,035,100 through the
issuance of 202,340 fully paid registered participation certificates with a par
value of CHF 15.00 each at an issue price of CHF 58.74 per registered
participation certificate (the “Creation of Participation Capital”).

    Die Durchführung der Zusammenlegung, der Ordentlichen Kapitalerhöhung und
der Schaffung von Partizipationskapital erfolgt im Rahmen der nachfolgend
beschriebenen Transaktionen.       The implementation of the Consolidation, the
Ordinary Capital Increase and the Creation of Participation Capital occurs in
the course of the transactions as further described below.   (C)   Gemäss den
Bestimmungen des Scheme of Arrangement nach dem Recht von Bermuda in Sachen
Allied World Bermuda (das “Scheme of Arrangement”), welches von den Aktionären
von Allied World Bermuda am 18. November 2010 genehmigt wurde und welchem Allied
World Schweiz zustimmt, hat jeder Aktionär von Allied World Bermuda, der im
Zeitpunkt unmittelbar vor Rechtskraft des Scheme of Arrangement Namenaktien mit
Stimmrecht (“common voting shares”) bzw. Namenaktien ohne Stimmrecht (“common
non-voting shares”) hält, Anspruch auf eine Namenaktie von Allied World Schweiz
im Austausch für eine Namenaktie mit Stimmrecht (“common voting share”) von
Allied World Bermuda bzw. auf einen Namenpartizipationsschein von Allied World
Schweiz im Austausch für eine Namenaktie ohne Stimmrecht (“common non-voting
share”) von Allied World Bermuda. Dieser Aktientausch, als Folge dessen Allied
World Bermuda eine

3



--------------------------------------------------------------------------------



 



    hundertprozentige Tochtergesellschaft von Allied World Schweiz wird, erfolgt
im Einzelnen wie folgt:

    Pursuant to the terms of a certain Scheme of Arrangement under the laws of
Bermuda in the matter of Allied World Bermuda (the “Scheme of Arrangement”),
approved by the shareholders of Allied World Bermuda on November 18, 2010 and
hereby assented to by Allied World Switzerland, each holder of Allied World
Bermuda common voting shares and each holder of common non-voting shares
immediately prior to the Scheme of Arrangement becoming effective has the right
to receive in exchange for each common voting share in Allied World Bermuda one
registered share in Allied World Switzerland and for each common non-voting
share in Allied World Bermuda one registered participation certificate in Allied
World Switzerland. This share exchange, as a result of which Allied World
Bermuda will become a wholly-owned subsidiary of Allied World Switzerland, shall
be executed as follows:

  (4)   Mit Wirksamwerden und nach Massgabe des Scheme of Arrangement werden
sämtliche bisherigen Namenaktien mit Stimmrecht (“common voting shares”) und
Namenaktien ohne Stimmrecht (“common non-voting shares”) von Allied World
Bermuda annulliert (die “Annullierten Aktien”). Die vorgenannte Rechtsfolge
tritt kraft des Rechts von Bermuda ein.         With the Scheme of Arrangement
becoming effective in accordance with its terms, and by way of the Scheme of
Arrangement, the then issued common voting shares and common non-voting shares
in Allied World Bermuda are being cancelled (the “Cancelled Shares”), in each
case by operation of Bermuda law.     (5)   Als weitere Rechtsfolge des Scheme
of Arrangement gibt Allied World Bermuda bei dessen Wirksamwerden gemäss dessen
Bestimmungen eine Anzahl neuer Namenaktien (“common voting shares”) und eine
Anzahl neuer Namenaktien ohne Stimmrecht (“common non-voting shares”), die der
Anzahl Annullierter Aktien entspricht, aus und bringt diese neuen Namenaktien
mit Stimmrecht (“common voting shares”) und Namenaktien ohne Stimmrecht (“common
non-voting shares”) im Rahmen einer Sacheinlage in Allied World Schweiz ein
(wobei diese neuen Namenaktien sämtliche ausgegebenen und ausstehenden
Namenaktien mit Stimmrecht und Namenaktien ohne Stimmrecht von Allied World
Bermuda darstellen), und trägt Allied World Schweiz als Aktionärin mit
Stimmrecht bzw. Aktionärin ohne Stimmrecht in das Aktienregister ein.         As
a further consequence of, and with, the Scheme of Arrangement becoming effective
in accordance with its terms, Allied World Bermuda is issuing and alloting such
a number of new common voting shares and such a number of new common non-voting
shares as equals the number of Cancelled Shares to Allied World Switzerland by
way of a contribution in kind (such new common shares will constitute all of the
issued and

4



--------------------------------------------------------------------------------



 



      outstanding common voting shares and common non-voting shares in Allied
World Bermuda), and is registering Allied World Switzerland in its register of
members as the holder of such shares.

  (6)   Gestützt auf die Ermächtigung der Ausserordentlichen Generalversammlung
führt der Verwaltungsrat von Allied World Schweiz (x) die Ordentliche
Kapitalerhöhung durch mittels (a) Sacheinlage aller im Rahmen des Scheme of
Arrangement neu ausgegebenen Namenaktien mit Stimmrecht (“common voting shares”)
von Allied World Bermuda mit einem Nennwert von je USD 0.03 und
(b) anschliessender Ausgabe von 39'794'636 neuen Namenaktien von Allied World
Schweiz mit einem Nennwert von je CHF 15.00 und (y) die Schaffung von
Partizipationskapital mittels (a) Sacheinlage aller im Rahmen des Scheme of
Arrangement neu ausgegebenen Namenaktien ohne Stimmrecht (“common non-voting
shares”) von Allied World Bermuda mit einem Nennwert von je USD 0.03 und
(b) anschliessender Ausgabe von 202'340 neuen Namenpartizipationsscheinen von
Allied World Schweiz mit einem Nennwert von je CHF 15.00 sowie (z) mittels
Eintragung der Ordentlichen Kapitalerhöhung, der Schaffung von
Partizipationskapital und der geänderten Statuten von Allied World Schweiz im
Handelsregister.         The board of directors of Allied World Switzerland, on
the basis of the authorization of the Extraordinary General Meeting shall carry
out (x) the Ordinary Capital Increase by way of (a) a contribution in kind of
all common voting shares in Allied World Bermuda with a par value of USD 0.03
each being newly issued in connection with the Scheme of Arrangement and
(b) subsequent issuance of 39,794,636 new registered shares in Allied World
Switzerland with a par value of CHF 15.00 each and (y) the Creation of
Participation Capital by way of (a) a contribution in kind of all common
non-voting shares in Allied World Bermuda with a par value of USD 0.03 each
being newly issued in connection with the Scheme of Arrangement and (b)
subsequent issuance of 202,340 new registered participation certificates in
Allied World Switzerland with a par value of CHF 15.00 each as well as
(z) registration of the Ordinary Capital Increase, the Creation of Participation
Capital and the revised articles of association of Allied World Switzerland in
the commercial register.

  (7)   Allied World Schweiz gibt sämtliche im Rahmen der Ordentlichen
Kapitalerhöhung geschaffenen neuen Namenaktien mit einem Nennwert von je CHF
15.00 und sämtliche im Rahmen der Schaffung von Partizipationskapital
geschaffenen neuen Namenpartizipationsscheine mit einem Nennwert von je CHF
15.00 an Allied World Bermuda aus, die im eigenen Namen aber auf Rechnung der
Aktionäre, die im Zeitpunkt unmittelbar vor der Rechtswirksamkeit des Scheme of
Arrangement ausgegebene Namenaktien mit und ohne Stimmrecht (“common voting and
non-voting shares”) halten, und

5



--------------------------------------------------------------------------------



 



      bezüglich eigener Namenaktien im eigenen Namen und auf eigene Rechnung,
handelt. Allied World Bermuda überträgt, vertreten durch einen von Allied World
Bermuda bestimmten Umtauschagenten (“Umtauschagent”), nach Massgabe des Scheme
of Arrangement 39'794'636 neue Namenaktien und 202'340 neue
Namenpartizipationsscheine an die Aktionäre von Allied World Bermuda (wobei auf
den Zeitpunkt unmittelbar vor der Rechtswirksamkeit des Scheme of Arrangement
abgestellt wird).         Allied World Switzerland will issue all registered
shares with a par value of CHF 15.00 each, that are being newly created in the
Ordinary Capital Increase, and all registered participation certificates with a
par value of CHF 15.00 each, that are being newly created in the Creation of
Participation Capital, to Allied World Bermuda, which acts in its own name but
on the account of the holders of the common voting and non-voting shares in
Allied World Bermuda outstanding immediately prior to the Scheme of Arrangement
becoming effective, and with respect to treasury shares in its own name and on
its own account. Allied World Bermuda, acting through an exchange agent to be
appointed by Allied World Bermuda (“Exchange Agent”), will transfer in
compliance with the terms of the Scheme of Arrangement 39,794,636 new registered
shares and 202,340 new registered participation certificates to the holders of
Allied World Bermuda common voting and non-voting shares, respectively,
outstanding immediately prior to the Scheme of Arrangement becoming effective.

(D)   Die Aktionäre von Allied World Bermuda haben am 18. November 2010, und der
Supreme Court of Bermuda (der “Supreme Court”) hat am 26. November 2010 das
Scheme of Arrangement genehmigt. Eine Kopie des Genehmigungsentscheids des
Supreme Courts wurde am 30. November 2010 beim Registrar of Companies
eingereicht, womit das Scheme of Arrangement wirksam geworden ist.       The
shareholders of Allied World Bermuda approved the Scheme of Arrangement on
November 18, 2010 and the Supreme Court of Bermuda (the “Supreme Court”)
sanctioned the Scheme of Arrangement on November 26, 2010. A copy of the Supreme
Court order was filed with the Registrar of Companies on November 30, 2010, upon
which the Scheme of Arrangement has become effective.

Das Folgende ist vereinbart | It is agreed as follows:

1.   Sacheinlage | Contribution in Kind       Allied World Bermuda verpflichtet
sich hiermit, unmittelbar nach Wirksamwerden des Scheme of Arrangement gemäss
dessen Bestimmungen 39'794'636 neue Namenaktien mit Stimmrecht (“common voting
shares”), mit einem Nennwert von je USD 0.03, von ihrem Kapital (die “Allied
World Bermuda Aktien mit Stimmrecht”) an Allied World Schweiz auszugeben, diese
mittels Sacheinlage in Allied World Schweiz

6



--------------------------------------------------------------------------------



 



    einzubringen (die “Sacheinlage für Aktien”) und Allied World Schweiz als
Aktionärin in das Aktienregister einzutragen.       Allied World Bermuda hereby
agrees, immediately upon the Scheme of Arrangement becoming effective in
accordance with its terms to issue and allot 39,794,636 new common voting
shares, with a par value of USD 0.03 each, in its capital (the “Allied World
Bermuda Voting Shares”) to Allied World Switzerland by way of a contribution in
kind (the “Contribution in Kind for Shares”) and to record Allied World
Switzerland in its register of members as the holder of such Allied World
Bermuda Voting Shares.       Allied World Bermuda verpflichtet sich hiermit,
unmittelbar nach Wirksamwerden des Scheme of Arrangement gemäss dessen
Bestimmungen 202'340 neue Namenaktien ohne Stimmrecht (“common non-voting
shares”), mit einem Nennwert von je USD 0.03, von ihrem Kapital (die “Allied
World Bermuda Aktien ohne Stimmrecht”, zusammen mit den Allied World Bermuda
Aktien ohne Stimmrecht die “Allied World Bermuda Aktien”) an Allied World
Schweiz auszugeben, diese mittels Sacheinlage in Allied World Schweiz
einzubringen (die “Sacheinlage für Partizipationsscheine”) und Allied World
Schweiz als Aktionärin in das Aktienregister einzutragen.       Allied World
Bermuda hereby agrees, immediately upon the Scheme of Arrangement becoming
effective in accordance with its terms, to issue and allot 202,340 new common
non-voting shares, with a par value of USD 0.03 each, in its capital (the
“Allied World Bermuda Non-Voting Shares”, together with the Allied World Bermuda
Voting Shares the “Allied World Bermuda Shares”) to Allied World Switzerland by
way of a contribution in kind (the “Contribution in Kind for Participation
Certificates”) and to record Allied World Switzerland in its register of members
as the holder of such Allied World Bermuda Non-Voting Shares.

2.   Ausgabe der Allied World Schweiz Aktien und Partizipationsscheine |
Issuance of Allied World Switzerland Shares and Participation Certificates      
Die Parteien vereinbaren, dass der Übernahmepreis für die Sacheinlage für Aktien
CHF 2'337'536'918.64 beträgt. Dieser Wert basiert auf (i) der Anzahl der bei
Handelsschluss an der New York Stock Exchange (NYSE) am 30. November 2010
(“Stichzeitpunkt”) ausgegebenen Allied World Bermuda Aktien mit Stimmrecht (d.h.
39'794'636 Aktien mit Stimmrecht), (ii) dem Schlusskurs der Allied World Bermuda
Aktien mit Stimmrecht zum Stichzeitpunkt (d.h. USD 58.74 je Aktie mit
Stimmrecht) und (iii) dem von Bloomberg veröffentlichten CHF/USD Wechselkurs um
22:00 Uhr, Schweizer Zeit, am 30. November 2010 (d.h. 1.00 CHF/USD,
“Wechselkurs”), vor deren Annullierung gemäss Präambel (C)(1).

7



--------------------------------------------------------------------------------



 



    The Parties hereby agree that the value of the Contribution in Kind for
Shares amounts to CHF 2,337,536,918.64. Such value has been determined on the
basis of (i) the number of Allied World Bermuda Voting Shares issued on
November 30, 2010 (“Record Date”) (i.e. 39,794,636 common voting shares),
(ii) the closing price of the common voting shares in Allied World Bermuda at
close of trading on the New York Stock Exchange on November 30, 2010 (i.e. USD
58.74 per common voting share), and (iii) the CHF/USD exchange rate published by
Bloomberg prevailing at 22:00, Swiss time, on November 30, 2010 (i.e. 1.00
CHF/USD, “Exchange Rate”), prior to their cancellation. in accordance with
Recital (C)(1).       Die Parteien vereinbaren, dass der Übernahmepreis für die
Sacheinlage für Partizipationsscheine CHF 11'885'451.60 beträgt. Dieser Wert
basiert auf (i) der Anzahl der zum Stichzeitpunkt ausgegebenen Allied World
Bermuda Aktien ohne Stimmrecht (d.h. 202'340 Aktien ohne Stimmrecht), (ii) dem
Schlusskurs der Allied World Bermuda Aktien mit Stimmrecht zum Stichzeitpunkt
(d.h. USD 58.74 je Aktie mit Stimmrecht) und (iii) dem Wechselkurs vor deren
Annullierung gemäss Präambel (C)(1).       The Parties hereby agree that the
value of the Contribution in Kind for Participation Certificates amounts to CHF
11,885,451.60. Such value has been determined on the basis of (i) the number of
Allied World Bermuda Non-Voting Shares issued on the Record Date (i.e. 202,340
common non-voting shares), (ii) the closing price of the common voting shares in
Allied World Bermuda at close of trading on the New York Stock Exchange on
November 30, 2010 (i.e. USD 58.74 per common voting share), and (iii) the
Exchange Rate, prior to their cancellation. in accordance with Recital (C)(1).  
    Der Übernahmepreis für die Sacheinlage für Aktien wird durch Ausgabe von
39'794'636 neuen, auf dem Wege der ordentlichen Kapitalerhöhung geschaffenen
voll liberierten Namenaktien von Allied World Schweiz mit einem Nennwert von je
CHF 15.00 (“Allied World Schweiz Aktien”) an Allied World Bermuda, die im
eigenen Namen aber auf Rechnung der Aktionäre von Allied World Bermuda, die im
Zeitpunkt unmittelbar vor der Rechtswirksamkeit des Scheme of Arrangement
ausgegebenen Namenaktien mit Stimmrecht (“common voting shares”) halten, und
bezüglich eigener Namenaktien im eigenen Namen und auf eigene Rechnung handelt,
zum Ausgabepreis von je CHF 58.74 pro Aktie getilgt. Der den gesamten Nennwert
der Allied World Schweiz Aktien übersteigende Teil des Übernahmepreises für die
Sacheinlage für Aktien von CHF 1'740'617'378.64 verbleibt Allied World Schweiz
als Agio.       As consideration for the Contribution in Kind for Shares, Allied
World Switzerland shall issue to Allied World Bermuda, acting in its own name
but on the account of the holders of Allied World Bermuda common voting shares
outstanding immediately prior to the Scheme of Arrangement becoming effective,
and with respect to treasury shares in its own name and on its own account,
39,794,636 fully paid registered shares in Allied World Switzerland with a par
value of

8



--------------------------------------------------------------------------------



 



    CHF 15.00 each (the “Allied World Switzerland Shares”) at an issue price of
CHF 58.74 for each, such shares to be created by way of the Ordinary Capital
Increase. The difference between the value of the Contribution in Kind for
Shares and the total par value of the Allied World Switzerland Shares of CHF
1,740,617,378.64 shall constitute additional paid in capital of Allied World
Switzerland.       Der Übernahmepreis für die Sacheinlage für
Partizipationsscheine wird durch Ausgabe von 202'340 neuen, auf dem Wege der
Schaffung von Partizipationskapital geschaffenen voll liberierten
Namenpartizipationsscheinen von Allied World Schweiz mit einem Nennwert von je
CHF 15.00 (“Allied World Schweiz Partizipationsscheine”) an Allied World
Bermuda, die im eigenen Namen aber auf Rechnung der Aktionäre von Allied World
Bermuda handelt, die im Zeitpunkt unmittelbar vor der Rechtswirksamkeit des
Scheme of Arrangement ausgegebene Namenaktien ohne Stimmrecht (“common
non-voting shares”) halten, zum Ausgabepreis von je CHF 58.74 pro
Partizipationsschein getilgt. Der den gesamten Nennwert der Allied World Schweiz
Partizipationsscheine übersteigende Teil des Übernahmepreises für die
Sacheinlage für Partizipationsscheine von CHF 8'850'351.60 verbleibt Allied
World Schweiz als Agio.       As consideration for the Contribution in Kind for
Participation Certificates, Allied World Switzerland shall issue to Allied World
Bermuda, acting in its own name but on the account of the holders of Allied
World Bermuda common non-voting shares outstanding immediately prior to the
Scheme of Arrangement becoming effective, 202,340 fully paid registered
participation certificates in Allied World Switzerland with a par value of CHF
15.00 each (the “Allied World Switzerland Participation Certificates”) at an
issue price of CHF 58.74 for each, such participation certificates to be created
by way of the Creation of Participation Capital. The difference between the
value of the Contribution in Kind for Participation Certificates and the total
par value of the Allied World Switzerland Participation Certificates of CHF
8,850,351.60 shall constitute additional paid in capital of Allied World
Switzerland.       Die Ausserordentliche Generalversammlung von Allied World
Schweiz hat den Verwaltungsrat dazu beauftragt, die Zusammenlegung, die
Ordentliche Kapitalerhöhung und die Schaffung von Partizipationskapital
durchzuführen. Der Verwaltungsrat bzw. dazu ermächtigte
Verwaltungsratsmitglieder werden die dazu erforderlichen Handlungen am
Vollzugsdatum gemäss Ziffer 6.2 nachstehend durchführen.       Allied World
Switzerland’s Extraordinary General Meeting has mandated the board of directors
to carry out the Consolidation, the Ordinary Capital Increase and the Creation
of Participation Capital. On the Closing Date, pursuant to Section 6.2 below,
the board of directors

9



--------------------------------------------------------------------------------



 



    or authorized board members of Allied World Switzerland will take the
actions necessary therefor.

3.   Verfügungsmacht | Right to freely dispose       Allied World Schweiz kann
unmittelbar nach der Eintragung der ordentlichen Kapitalerhöhung bzw. der
Schaffung von Partizipationskapital in das Handelsregister, d.h. am
Vollzugsdatum gemäss Ziffer 6.1 nachstehend, über die Allied World Bermuda
Aktien mit Stimmrecht und die Allied World Bermuda Aktien ohne Stimmrecht frei
verfügen.       Allied World Switzerland has the right to freely dispose of the
Allied World Bermuda Voting Shares and the Allied World Bermuda Non-Voting
Shares immediately upon the registration of the Ordinary Capital Increase and
the Creation of Participation Capital, respectively, in the commercial register,
i.e., on the Closing Date pursuant to Section 6.1 below.

4.   Übergang von Nutzen und Gefahr | Passing of Risks and Benefits       Nutzen
und Gefahr bezüglich der Allied World Bermuda Aktien, einschliesslich
Stimmrechte (soweit anwendbar) und Dividendenberechtigung (sowie alle anderen
mit den Allied World Bermuda Aktien zusammenhängenden Rechte) liegen unmittelbar
mit der Eintragung der Ordentlichen Kapitalerhöhung von Allied World Schweiz in
das Handelsregister bei Allied World Schweiz.       Risks and benefits relating
to the Allied World Bermuda Shares, including the voting rights (if applicable)
and the entitlement to dividends (as well as any other rights associated with
the Allied World Bermuda Shares) are vested in Allied World Switzerland
immediately upon registration of the Ordinary Capital Increase of Allied World
Switzerland in the commercial register.

5.   Zusicherungen und Gewährleistungen | Representations and Warranties      
Allied World Bermuda gibt gegenüber Allied World Schweiz folgende Zusicherungen
und Garantien ab:       Allied World Bermuda hereby represents and warrants to
Allied World Switzerland that:

  (a)   Allied World Bermuda ist eine nach dem Recht von Bermuda gültig
gegründete und fortbestehende Gesellschaft (“exempted company”);

10



--------------------------------------------------------------------------------



 



      Allied World Bermuda is an exempted company validly incorporated and
existing under the laws of Bermuda;

  (b)   Unmittelbar nach Vornahme der Vollzugshandlungen gemäss Ziffer 6.2(a)
nachstehend sind die Allied World Bermuda Aktien gültig ausgegeben und voll
einbezahlt worden oder gelten als voll einbezahlt;         Immediately upon
completion of the closing actions pursuant to Section 6.2(a) below, the Allied
World Bermuda Shares will have been duly issued and paid or credited as fully
paid;     (c)   Die Allied World Bermuda Aktien sind bei Vollzug frei von
Pfandrechten, Optionen oder anderen Rechten Dritter jeglicher Art (insbesondere
Bezugsrechten); und         At the Closing, the Allied World Bermuda Shares
shall be free from all security interests, options or other third party rights
of any nature whatsoever (including, without limitation, pre-emptive rights);
and     (d)   Unmittelbar nach Eintragung der Ordentlichen Kapitalerhöhung bzw.
der Schaffung von Partizipationskapital in das Handelsregister kann Allied World
Schweiz über die Allied World Bermuda Aktien frei verfügen.         Allied World
Switzerland shall have the right to freely dispose of the Allied World Bermuda
Shares immediately upon registration of the Ordinary Capital Increase and the
Creation of Participation Capital, respectively, in the commercial register.

6.   Vollzug | Closing   6.1   Vollzugsdatum | Closing Date       Die Ausgabe
und Sacheinlage der neu ausgegebenen Allied World Bermuda Aktien an Allied World
Schweiz (der “Vollzug”) erfolgt vor oder an dem Tag, an welchem die Ordentliche
Kapitalerhöhung und die Schaffung von Partizipationskapital in das Tagebuch des
Handelsregisters des Kantons Zug eingetragen werden (das “Vollzugsdatum”).      
The issuance and allotment by way of a contribution in kind of the newly issued
Allied World Bermuda Shares to Allied World Switzerland (the “Closing”) shall
occur on or before the day on which the Ordinary Capital Increase and the
Creation of Participation Capital are registered

11



--------------------------------------------------------------------------------



 



    in the daily journal (Tagebuch) of the commercial register of the Canton of
Zug (the “Closing Date”).

6.2   Vollzugshandlungen | Closing Actions       Die Parteien nehmen bei Vollzug
die folgenden Vollzugshandlungen vor:       The Parties shall carry out the
following closing actions:

  (a)   Allied World Bermuda nimmt alle nach dem Recht von Bermuda
erforderlichen Handlungen vor (oder lässt diese vornehmen), und unterzeichnet
und händigt alle nach diesem Recht erforderlichen Dokumente aus (oder veranlasst
deren Unterzeichnung und Aushändigung), um die Allied World Bermuda Aktien
rechtswirksam an Allied World Schweiz auszugeben, mittels Sacheinlage in Allied
World Schweiz einzubringen und nach Eintragung der Sacheinlage in das
Handelsregister diese als Aktionärin in das Aktienregister einzutragen.        
Allied World Bermuda shall take, or cause to be taken, all actions and shall
execute and deliver, or cause to be executed and delivered, all documents
necessary pursuant to the laws of Bermuda to achieve the legally effective
issuance and allotment of the Allied World Bermuda Shares to Allied World
Switzerland and their contribution by way of a contribution in kind to Allied
World Switzerland and to register Allied World Switzerland, upon registration of
the Contribution in Kind in the commercial register, as the holder of the Allied
World Bermuda Shares in its register of members.

  (b)   Allied World Bermuda, welche im eigenen Namen aber auf Rechnung der
Aktionäre von Allied World Bermuda, die im Zeitpunkt unmittelbar vor der
Rechtswirksamkeit des Scheme of Arrangement ausgegebene Namenaktien mit
Stimmrecht (“common voting shares”) und Namenaktien ohne Stimmrecht (“non-voting
common shares”) halten, und bezüglich eigener Namenaktien im eigenen Namen und
auf eigene Rechnung handelt, zeichnet alle neu auszugebenden Allied World
Schweiz Aktien und alle neu auszugebenden Allied World Schweiz
Partizipationsscheine in Übereinstimmung mit Artikel 630 und Artikel 650 des
Schweizerischen Obligationenrechts (OR).         Nach Ausgabe der Allied World
Schweiz Aktien und der Allied World Schweiz Partizipationsscheine an Allied
World Bermuda, die im eigenen Namen aber auf Rechnung der Aktionäre der Allied
World Bermuda, die im Zeitpunkt unmittelbar vor der Rechtswirksamkeit des Scheme
of Arrangement ausgegebene Namenaktien mit Stimmrecht (“common voting shares”)
und Namenaktien ohne Stimmrecht (“common non-voting shares”) halten, und

12



--------------------------------------------------------------------------------



 



      bezüglich eigener Namenaktien im eigenen Namen und auf eigene Rechnung
handelt, nimmt der Umtauschagent auf Instruktion von Allied World Bermuda alle
erforderlichen Handlungen vor, oder lässt diese vornehmen, um die an Allied
World Bermuda ausgegebenen Allied World Schweiz Aktien und Allied World Schweiz
Partizipationsscheine gemäss diesem Vertrag und entsprechend dem
Verteilschlüssel gemäss Präambel (C)(4) vorstehend rechtswirksam an die
Aktionäre der Allied World Bermuda (wobei auf den Zeitpunkt unmittelbar vor der
Rechtswirksamkeit des Scheme of Arrangement abgestellt wird, d.h. auf den
Handelsschluss an der NYSE am 30. November 2010) zu übertragen.         Allied
World Bermuda, acting in its own name but on the account of the holders of
Allied World Bermuda common shares outstanding immediately prior to the Scheme
of Arrangement becoming effective, and with respect to treasury shares in its
own name and on its own account, shall subscribe to all Allied World Switzerland
Shares and all Allied World Switzerland Participation Certificates to be newly
issued in accordance with article 630 and article 650 of the Swiss Code of
Obligations (CO).         Upon issuance of the Allied World Switzerland Shares
and the Allied World Switzerland Participation Certificates to Allied World
Bermuda, acting in its own name but on the account of the holders of Allied
World Bermuda common shares outstanding immediately prior to the Scheme of
Arrangement becoming effective, and with respect to treasury shares in its own
name and its own account, the Exchange Agent shall, on the instructions of
Allied World Bermuda, take or cause to be taken such actions necessary to
transfer the Allied World Switzerland Shares and the Allied World Switzerland
Participation Certificates issued to Allied World Bermuda to the holders of
Allied World Bermuda Shares outstanding immediately prior to the Scheme of
Arrangement becoming effective (i.e., at the close of trading on the NYSE on
November 30, 2010), such transfers to occur in accordance with this Agreement
and the allocation key set forth in Recital (C)(4) above.     (c)   Allied World
Schweiz, handelnd durch den Verwaltungsrat bzw. die dazu ermächtigten
Verwaltungsratsmitglieder oder, soweit gesetzlich zulässig, bevollmächtigte
Mitarbeiter oder Vertreter, nimmt alle nach schweizerischem Gesellschaftsrecht
erforderlichen Schritte vor, um die Allied World Schweiz Aktien und die Allied
World Schweiz Partizipationsscheine rechtswirksam auszugeben, insbesondere:    
    Allied World Switzerland, acting through the board of directors or
authorized members of the board of directors or, if legally permissible, through
authorized officers or representatives, shall take all actions necessary under
Swiss corporate law to achieve the

13



--------------------------------------------------------------------------------



 



      legally effective issuance of the Allied World Switzerland Shares and the
Allied World Switzerland Participation Certificates, in particular:

  (i)   Gibt der Verwaltungsrat den Kapitalerhöhungsbericht gemäss Artikel 652e
OR ab;         The board of directors shall adopt the report on the capital
increase in accordance with article 652e CO;     (ii)   Veranlasst der
Verwaltungsrat die Revisionsstelle der Allied World Schweiz, die
Prüfungsbestätigung gemäss Artikel 652f OR abzugeben;         The board of
directors shall cause the auditor of Allied World Switzerland to release the
audit confirmation in accordance with article 652f CO;     (iii)   Nimmt der
Verwaltungsrat den Zeichnungsschein von Allied World Bermuda entgegen;        
The board of directors shall accept the subscription form of Allied World
Bermuda;     (iv)   Beschliesst der Verwaltungsrat die Durchführung der
Ordentlichen Kapitalerhöhung und der Schaffung von Partizipationskapital und
stellt in öffentlicher Urkunde fest, dass die Bedingungen von Art. 652g OR
erfüllt sind; und         The board of directors shall resolve on the
implementation of the Ordinary Capital Increase and of the Creation of
Participation Capital and declare by way of a public deed that the conditions
set forth in article 652g CO have been satisfied; and     (v)   Reicht der
Verwaltungsrat eine Handelsregisteranmeldung betreffend die Zusammenlegung, die
Ordentliche Kapitalerhöhung und die Schaffung von Partizipationskapital sowie
die übrigen von der Ausserordentlichen Generalversammlung genehmigten Änderungen
der Statuten von Allied World Bermuda, einschliesslich (ohne Einschränkung) die
Schaffung eines genehmigten und eines bedingten Kapitals, ein, zusammen mit den
entsprechenden Belegen.

14



--------------------------------------------------------------------------------



 



        The board of directors shall apply for registration of the
Consolidation, the Ordinary Capital Increase and the Creation of Participation
Capital as well as the other amendments to the articles of association of Allied
World Switzerland, as approved at the Extraordinary General Meeting, including,
without limitation, the creation of authorized and conditional capital, together
with the relevant annexes.

7.   Allgemeine Bestimmungen | General Provisions   7.1   Kosten | Costs      
Die im Zusammenhang mit dem Abschluss dieses Vertrags und dem Vollzug der gemäss
diesen Vertrag vorgesehenen Transaktionen anfallenden Kosten trägt Allied World
Schweiz.       The costs incurred in connection with the execution of this
Agreement and the consummation of the transactions contemplated hereby shall be
borne by Allied World Switzerland.   7.2   Sprache | Language       Falls sich
zwischen der deutschen und der englischen Fassung dieses Vertrags Abweichungen
ergeben, gilt die deutsche Fassung.       In the event of deviations between the
English and the German version of this Agreement, the German version shall
prevail.   7.3   Anwendbares Recht und Gerichtsstand | Applicable Law and Place
of Jurisdiction       Dieser Vertrag untersteht schweizerischem Recht.
Gerichtsstand ist Zug, Schweiz.       This Agreement shall be governed by and
construed in accordance with Swiss law. Place of jurisdiction is Zug,
Switzerland

15



--------------------------------------------------------------------------------



 



UNTERSCHRIFTEN / SIGNATORIES

              Zug, 30. November 2010 / November 30, 2010                 Allied
World Assurance Company Holdings, Ltd    
 
           
 
      /s/ Wesley D. Dupont    
 
           
 
      Name: Wesley D. Dupont   Name:
 
                    Allied World Assurance Company Holdings, AG  
 
           
 
      /s/ Scott A. Carmilani    
 
           
 
      Name: Scott A. Carmilani   Name:

16